—Judgment, Supreme Court, New York County (George Roberts, J., on suppression motion; Richard Failla, J., at suppression hearing; Alvin Schlesinger, J., at jury trial and sentence), rendered February 3, 1992, convicting defendant of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him to concurrent terms of AVz to 9 years and 2 to 4 years, respectively, unanimously affirmed.
The denial of the defendant’s motion to suppress evidence was without prejudice to renewal. In his "Notice of Supplemental Motion”, the defendant sought suppression of the beeper and money removed from his person but not the cocaine which had been seized from a garbage can next to him. Accordingly, a hearing was properly granted to determine the legitimacy of the seizure of the beeper and money and denied with respect to the seizure of the cocaine.
The currency found on defendant at the time of his arrest was properly admitted at trial on the ground that it was probative of defendant’s intent to sell the cocaine in his possession (People v Burgos, 192 AD2d 472, lv denied 82 NY2d 707). Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.